UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7007



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK CORRIGAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
District Judge. (CR-96-128; CA-05-347-5; CA-05-146-2)


Submitted:   November 22, 2005            Decided:   December 5, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Corrigan, Appellant Pro Se. Thomas Philip Swaim, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mark Corrigan, a federal prisoner, seeks to appeal the

district court’s order dismissing as successive his motion filed

under 28 U.S.C. § 2255 (2000).          The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent    “a   substantial     showing     of   the   denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that     the    district     court’s       assessment     of    his

constitutional      claims      is   debatable      or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Corrigan has not made the

requisite     showing.        Accordingly,     we    deny      a   certificate       of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                         DISMISSED




                                      - 2 -